Jackson, Chief Justice.
[F. M. Moulton, as transferee, foreclosed a mortgage against John Rowe on lots numbers 223 and 194 in Taylor *832county. To the levy made thereunder, Klbert Ilill interposed a claim. On the trial, it appeared that the mortgage was given in 3878, and was recorded, and that the defendant in fi. fa. was then in possession of the entire property, claiming it. After the execution of the mortgage, one Daniel claimed that the west half of lot number 223 belonged to him, and upon comparing titles, the defendant became satisfied that Daniel had the better title and made no claim to it. Tie sold lot 194 to the claimant. The latter knew of the mortgage and agreed, as a part of the contract of purchase, to pay it off. The claimant bought the west half of lot 223 from Daniel.
The jury found the property subject, with ten per cent, damages on the principal and interest of thefi.fa. The claimant moved for a new trial on substantially the following grounds:
(1.) Because the verdict was contrary to law and evidence.
(2.) Because the court admitted in evidence the minutes showing the rules nisi and absolute to foreclose the mortgage,—the objection being that a certified copy of a record under seal is the best evidence of it.
The motion was overruled, and the claimant excepted.]